Aerosystems James Larwood Aerosystems Today §Extensive capabilities combined into “One Kaman” to meet our customers’ needs •Project Management •Engineering •Test and Certification •Tool Design/Fabrication •Manufacturing/Production - Sheet metal/extrusions - Machined Parts - Assembly/Sub Assembly - Composite Components - OEM/Products •Product Support Integration positions us to offer a full suite of capabilities across platforms Engineering 1 §Aircraft Structures §Design & Analysis §Certification Composites Bennington, VT 4 §Racks & Enclosures §Radomes & Fairings §Imaging Equipment Composites §Out of Autoclave §Aircraft Doors §Control Surfaces 8 Tooling Burnley, UK 9 §Tool Design §Tool Build & Install §Assembly Fixtures §GSE §Compression Molding §Large Cure and NDI §Vacuum Forming Composites Wichita, KS 2 §Rotor Blades §Metal Bond/Treatment §Filament Winding Composites Bloomfield, CT 3 Composites §Imaging Equipment §Offset Market §Low Cost 11 WA & SC Aerosystems Footprint Metallics Chihuahua, Mexico 6 §Sheet Metal Fab §Heat treat §Extrusions §Small Sub Assemblies §Low Cost Assembly/Metallics §Large Structural Integrations §Cockpits, Cabins, TRPs, T/E, WTBF Assemblies §Certifications §Machining Center Jacksonville, FL 5 Darwen, UK Metallics §Assemblies §Sub Assemblies §Metal Treatments 10 Hyde, UK 10 Goa, India Site locations and Centers of Focus MRO Bloomfield, CT 7 §Aftermarket Support §K-MAX, UAS K-MAX & Super Seasprite Helicopters §Test and Development §Product Support 1 4 Strategic Initiatives §Maximize operational performance at all businesses by continuing transformational initiatives §Continue to drive cost and operational efficiencies through further integration and consolidation §Build upon increased market recognition via “One Kaman” and customer supply chain consolidation efforts to gain greater share of work packages §Expand capabilities and grow scale/content through selective investment Improve - Change - Compete - Grow 5 §Standardized tools and metrics across all locations §Major focus areas §ERP §Supply Chain §Operations §Finance §ERP Implementation Plan: Wichita JAX/MX UK BLM KES VT Phase I Phase II Phase III Phase IV Phase V AVMRO Phase VI ERP enabling integration and consolidation Efficiencies Through Integration and Consolidation Interiors Wing-to-body fairing Doors Engine Components Wings Control Surfaces Nacelles Tail Components Winglets TRP Tunnel Covers Floors Pylons Doors Landing Gear Doors Rotor Blades Engine Inlet Covers Fuselage Structures Cockpits Radomes Core Competencies 7 Aerospace Marketplace ExpectedFive Year CAGRof 3%-5% Source: Counterpoint 2014 Aerostructures Market Study Tier II 8 Competition Breadth of Kaman capabilities provides opportunity to differentiate Source: Counterpoint 2014 Aerostructures Market Study Tier II Tier I OEM 9 §Innovative design and engineering solutions §Boeing Supplier of the Year for 2012 and Silver Supplier for 2013 §Center of Excellence •Finite Element Analysis •Passenger to Freighter Conversions §New hub in Charleston, SC supporting Boeing 787 Engineering Profile 10 Tooling - Products, Services and Capabilities §New Facility - Burnley UK in 2014 §Large and Automated Tooling §All types of Materials CMM 5-Axis(71’ x 11’ x 5’) Composite Mold Tool Vacuum Drill & Rout 11 Aileron and Winglet Doors Assembly & Metallics - Products and Capabilities §Complex Integrated Structures §Assembly and Subassembly §3-Axis & 5-Axis Machining §Sheet Metal Fabrication H60, Cockpit Structure 747-8, Wing Fairing 777/767,FTE Kit Air Vehicles and MRO - Products, Services and Capabilities §Aftermarket Support •SH-2G (Egypt, New Zealand, Poland) •K-MAX® ─Commercial ─Unmanned §MRO •Test & Analysis •Publications & Training •Spares, Repairs and Asset Management SH-2G Super Seasprite Unmanned K-MAX® Commercial K-MAX® Test & Analysis 14 Summary §Integration of Aerosystems positions us to drive significant operational synergies, while directly addressing customer needs §Well-placed globally §New growth opportunities, especially in commercial markets §Full range of capabilities §Design §Tooling §Fabrication §Assembly §Aftermarket support POSITIONED FOR GROWTH 15
